Exhibit 10.162

 

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

INTEL/MICRON CONFIDENTIAL

 

SUPPLY AGREEMENT

 

This SUPPLY AGREEMENT (the “Agreement”), is made and entered into as of this 6th
day of January, 2006 (the “Effective Date”), by and between Micron Technology,
Inc., a Delaware corporation (“Micron”), and IM Flash Technologies, LLC, a
Delaware limited liability company (the “Joint Venture Company”).

 

RECITALS

 

A.            The Joint Venture Company is engaged in the manufacturing,
assembly and test of NAND Flash Memory Products (as defined hereinafter) for
Micron.

 

B.            Micron and the Joint Venture Company (each, a “Party” and
collectively, the “Parties”) desire the Joint Venture Company to supply
Products, including Secondary Silicon, for Micron in accordance with Micron’s
Sharing Interest upon the terms and subject to the conditions set forth in this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.

 


ARTICLE 1
DEFINITIONS; CERTAIN INTERPRETIVE MATTERS

 

1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth in Exhibit A.

 

1.2           Certain Interpretive Matters.

 

(a)           Unless the context requires otherwise, (1) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (2) each of the
Schedules will apply only to the corresponding Section or subsection of this
Agreement, (3) each accounting term not otherwise defined in this Agreement has
the meaning commonly applied to it in accordance with Modified GAAP, (4) words
in the singular include the plural and visa versa, (5) the term “including”
means “including without limitation,” and (6) the terms “herein,” “hereof,”
“hereunder” and words of similar import shall mean references to this Agreement
as a whole and not to any individual Section or portion hereof. All references
to $ or dollar amounts will be to lawful currency of the United States of
America. All references to “day” or “days” will mean calendar days and all
references to “quarter(ly)”, “month(ly)” or “year(ly)” will mean Fiscal Quarter,
Fiscal Month or Fiscal Year, respectively.

 

(b)           No provision of this Agreement will be interpreted in favor of, or
against, any of the Parties by reason of the extent to which any such Party or
its counsel participated in the drafting

 

--------------------------------------------------------------------------------


 

thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft of this Agreement or such provision.


ARTICLE 2
OBLIGATIONS OF THE JOINT VENTURE COMPANY;

PROCESSES AND CONTROLS

 

2.1           General Obligations. The Joint Venture Company will (1) supply
Product to Micron in accordance with the purchasing process set forth in Article
4 hereof; (2) develop its Facilities and operations to meet Capacity according
to the Ramp Plan and the Initial Business Plan, as may be amended thereafter,
and the Operating Plan and the obligations set forth herein, including Sections
2.2, 2.5 and 2.9; (3) supply Products which meet the Specification(s), Price,
Yield, Cycle-Time, and Quality and Reliability as agreed by the Parties; and (4)
operate its Facilities so that Product output from any one Facility matches the
other Facilities in form, fit and function, in accordance with Section 2.14.

 

2.2           Products to Supply.  The Joint Venture Company will manufacture,
assemble and test Products for Micron in accordance with the Operating Plan and
applicable Specifications, developed in response to Micron’s Demand Forecast
provided to Joint Venture Company in accordance with Article 3 below.

 

2.3           Process and Design Information.  Micron agrees to provide to the
Joint Venture Company: (i) such process technology or information as is required
to be disclosed under the Joint Development Program Agreement and the Technology
License Agreement; and (ii) design information reasonably required to
manufacture NAND Flash Memory Wafers.

 

2.4           Control; Processes. The Joint Venture Company and Micron will
review Joint Venture Company’s control and process mechanisms, including but not
limited to such mechanisms that are utilized to ensure that all parameters of
the Specification, including the Performance Criteria, are met or exceeded in
the Joint Venture Company’s manufacture of Products by either the Joint Venture
Company or its approved subcontractor for Micron.  The Parties agree to work
together in good faith to define mutually agreeable control and process
mechanisms including the following: [***].

 

2.5           Equipment, Systems, Materials.  Except as provided in other Joint
Venture Documents, the Joint Venture Company shall be responsible for procuring
all manufacturing equipment, tools, automated material handling systems therein
and materials, including Prime Wafers, which are reasonably required for the
Joint Venture Company to achieve the Ramp Plan and the Operating Plan.  The
Joint Venture Company shall endeavor to manage the entire supply chain,
including equipment, materials, systems, maintenance and subcontractors and
vendors, to create efficiency and maximize the Performance Criteria.

 

2.6           Production Masks.  Unless otherwise agreed with Micron, the Joint
Venture Company or its subcontractors will be responsible to obtain, maintain,
repair and replace masks used in the production of Products.  Such masks will
only be used in the production of Products for Micron.  Production masks will be
repaired and replaced solely at mask operations which have been approved by
Micron, which approval shall not be unreasonably withheld.  [***].

 

2

--------------------------------------------------------------------------------


 

2.7           Designation of WIP.  [***].

 

2.8           Subcontractors.  The Joint Venture Company may utilize
subcontractors to perform any portion of the manufacture, assembly and test
process in making Products for Micron, subject to all subcontractors being
approved by the Members, which approval shall not be unreasonably withheld. 
 The Joint Venture Company will ensure that all contracts with subcontractors
will provide the Joint Venture Company with the same level of access and
controls as set forth in the Agreement, including Sections 2.4, 2.9, 2.10, 2.11,
2.12 and Article 5.

 

2.9           Staffing.  The Joint Venture Company shall adequately staff its
Facilities and ensure that its subcontractors adequately staff their facilities
to sustain and manage production of Product for Micron, including the
obligations set forth in Section 2.1 and meeting scheduled commitments,
including the Ramp Plan, the Operating Plan and the Performance Criteria.

 

2.10         Business Continuity Plan.  The Joint Venture Company will develop a
process to recover the production process in the event of a natural disaster or
any other event that disrupts the production process or the ability of the Joint
Venture Company to meet its delivery commitments to Micron or satisfy customer
orders.  If requested by Micron, Joint Venture Company will review its Business
Continuity Plan with Micron and make changes as agreed with Micron, subject to
any confidentiality requirements.

 

2.11         [***].  In addition to the quarterly review and monthly report
requirements set forth in Section 3.2 and 3.3, the Joint Venture Company will
promptly notify Micron of [***].

 

2.12         Traceability and Data Retention. Micron and the Joint Venture
Company shall review the Joint Venture Company’s process traceability system
[***].  The Joint Venture Company agrees to maintain such data for a minimum of
[***]. The Joint Venture Company will endeavor to provide Micron [***].

 

2.13         Additional Customer Requirements.  Micron will inform the Joint
Venture Company in writing of any auditable supplier requirements of Micron’s
customer relating to any Facility at which Product is manufactured, assembled or
tested.  The Parties will work together in good faith to resolve such requests.

 

2.14         Transfer; Equivalency of Operations.  [***].

 

3

--------------------------------------------------------------------------------


 


ARTICLE 3


PLANNING MEETINGS AND FORECASTS;


PERFORMANCE REVIEWS AND REPORTS

 

3.1           Planning and Forecasting.

 

(a)           Micron will quarterly provide the Joint Venture Company, in a
timeframe to be mutually agreed by the Parties to meet customer expectations,
with a written demand forecast for [***] ([***]) quarters corresponding to the
Joint Venture Company’s Fiscal Quarters or as may be otherwise agreed between
the Parties.  This demand will include desired finished product breakout by
design id, technology node, wafer as finished goods or package type (“Demand
Forecast”);

 

(b)           The Joint Venture Company shall furnish Micron with a written
response within [***] ([***]) Business Days indicating a response regarding
capacity and what portion of the demand that the Joint Venture Company can
commit to meet.  This written response (the “Planning Forecast”) will include:

 

[***].

 

(c)           Based on the Planning Forecast, the Joint Venture Company shall
develop a [***] ([***]) Fiscal Quarter proposed Product loading plan for such
period (“Proposed Loading Plan”). The Joint Venture Company shall provide Micron
with the Proposed Loading Plan at least [***] ([***]) Business Days prior to its
review by the Manufacturing Committee.

 

(d)           The Joint Venture Company will submit the Proposed Loading Plan,
Planning Forecast and other requested information to the Manufacturing Committee
for endorsement.  Once endorsed by the Manufacturing Committee, the Proposed
Loading Plan shall become part of the Operating Plan.

 


3.2           PERFORMANCE REVIEWS AND REPORTS.  THE JOINT VENTURE COMPANY SHALL
MEET WITH MICRON EACH QUARTER TO DISCUSS THE PERFORMANCE CRITERIA AND THE MOST
RECENT MONTHLY REPORT.   THE MONTHLY REPORT WILL BE DISTRIBUTED TO MICRON
MONTHLY, ON A DATE TO BE AGREED BY THE PARTIES, AND WILL INCLUDE THE FOLLOWING
INFORMATION:

 

(a)           Describes [***];

 

(b)           Describes [***];

 

(c)           Describes [***];

 

4

--------------------------------------------------------------------------------


 

(d)           Describes [***].

 

(e)           Identifies [***].

 


 3.3          MONTHLY REVIEW.  IN ADDITION, THE PARTIES SHALL HOLD A MONTHLY
MEETING, ON A DATE TO BE AGREED BY THE PARTIES, WITH THE PRIMARY PURPOSE OF
[***].

 


ARTICLE 4


PURCHASE AND SALE OF PRODUCTS

 

4.1           Product Quantity. Micron shall purchase from the Joint Venture
Company a percentage, equal to Micron’s Sharing Interest (as the same may change
from time to time), of all of the Joint Venture Company’s output of Products
that meet the Specifications.  The Joint Venture Company shall produce all
Products in accordance with the Operating Plan, developed in response to
Micron’s Demand Forecast under Article 3 above.  If Micron fails purchase its
full Sharing Interest of the Joint Venture Company’s output, produced in
accordance with the Operating Plan (“Underloading”), then the increased Prices
associated with such Underloading shall be isolated and charged solely to
Micron, which Micron shall remain solely responsible for paying. 
Notwithstanding the foregoing, Micron may elect, but is not obligated, to
purchase Product in excess of its Sharing Interest only by mutual agreement of
the other Member. 

 

4.2           Secondary Silicon. Any Secondary Silicon produced by the Joint
Venture Company or its subcontractors will be provided [***] by the Joint
Venture Company to the Members in a percentage equal to Micron’s Sharing
Interest (as the same may change from time to time).  ALL SECONDARY SILICON
PROVIDED HEREUNDER IS PROVIDED “AS IS,” “WHERE IS” WITH ALL FAULTS AND DEFECTS
BASIS WITHOUT WARRANTY OF ANY KIND.

 

4.3           Placement of Purchase Orders. Prior to the commencement of every
Fiscal Quarter or another time period agreed by the Parties in conjunction with
the planning cycle specified in Article 3, the Joint Venture Company shall place
a non-cancelable blanket purchase order in writing (via e-mail or facsimile
transmission) for the quantity of Product to be supplied by the Joint Venture
Company in the following Fiscal Quarter as indicated in the Operating Plan (each
such order, a “Purchase Order”).  Micron may issue change orders to such
Purchase Orders to reflect changes in the Operating Plan, provided that such
changes can be reasonably accommodated by the Joint Venture Company without
disrupting on-going manufacturing operations.  Micron may also elect to place
out-of-cycle purchase order of Product, including expedited Probed Wafers, to
the Joint Venture Company on an as-needed basis.  The terms and conditions of
this Agreement supersede the terms and conditions contained in either Party’s
sales or purchase documentation provided in connection herewith unless expressly
agreed otherwise in a writing signed by each Party.

 

4.4           Shortfall.  The Joint Venture Company shall immediately notify
Micron in writing of any inability to meet a Purchase Order commitment to
Micron.

 

5

--------------------------------------------------------------------------------


 

4.5           Acceptance of Purchase Order. Each Purchase Order that corresponds
to the Operating Plan in the manner contemplated by Section 4.3 and, and is
otherwise free of errors, shall be deemed accepted by the Joint Venture Company
upon receipt and shall be binding on the Parties, to the extent not inconsistent
with the Operating Plan.

 

4.6           Content of Purchase Orders. Each Purchase Order shall specify the
following items:

 

(a)           Purchase Order number;

 

(b)           Description and part number of each Product;

 

(c)           Forecasted quantity of each different Product and the Sharing
Interest portion thereof for the calendar month;

 

(d)           Forecasted unit Price and total forecasted Price for each
different Product, and total forecasted Price for all Products ordered;

 

(e)           Level of Probe Testing;

 

(f)            Marking specification and packaging requirements;

 

(g)           Requested delivery date;

 

(h)           Place of delivery; and

 

(i)            Other terms (if any).

 

4.7           Taxes.

 

(a)           General.  All sales, use and other transfer taxes imposed directly
on or solely as a result of the supplying of Products and the payments therefor
provided herein shall be stated separately on the Joint Venture Company’s
invoice, collected from Micron and shall be remitted by the Joint Venture
Company to the appropriate tax authority (“Recoverable Taxes”), unless Micron
provides valid proof of tax exemption prior to the effective date of the
transfer of the Products or otherwise as permitted by law prior to the time the
Joint Venture Company is required to pay such taxes to the appropriate tax
authority. When property is delivered and/or services are provided or the
benefit of services occurs within jurisdictions in which collection and
remittance of taxes by Micron is required by law, the Joint Venture Company
shall have sole responsibility for payment of said taxes to the appropriate tax
authorities. In the event such taxes are Recoverable Taxes and the Joint Venture
Company does not collect tax from Micron or pay such taxes to the appropriate
governmental entity on a timely basis, and is subsequently audited by any tax
authority, liability of Micron will be limited to the tax assessment for such
Recoverable Taxes, with no reimbursement for penalty or interest charges or
other amounts incurred in connection therewith. Notwithstanding anything herein
to the contrary, taxes other than Recoverable Taxes shall not be reimbursed by
Micron, and each Party is responsible for its own respective income taxes
(including franchise and other taxes based on net income or a variation
thereof), taxes based upon gross revenues or receipts, and taxes with respect to
general overhead, including but not limited to business and occupation taxes,
and such taxes shall not be Recoverable Taxes.

 

(b)           Withholding Taxes.  In the event that Micron is prohibited by law
from making payments to the Joint Venture Company unless Micron deducts or
withholds taxes therefrom and remits such taxes to the local taxing
jurisdiction, then Micron shall duly withhold and remit such taxes and shall

 

6

--------------------------------------------------------------------------------


 

pay to the Joint Venture Company the remaining net amount after the taxes have
been withheld.  Such taxes shall not be Recoverable Taxes and Micron shall not
reimburse the Joint Venture Company for the amount of such taxes withheld.

 

4.8           Invoicing; Payment.   The Joint Venture Company shall invoice
Micron on a monthly basis for the Price of the Products provided and all
overhead, interest, general and administrative and other costs, including all
start-up costs for Facilities which shall be split between the Members based on
Sharing Interest.  All amounts owed under this Agreement are stated, calculated
and shall be paid in United States Dollars.  Except as otherwise specified in
this Agreement, the Micron shall pay the Joint Venture Company for the amounts
due, owing, and duly invoiced under this Agreement within [***] ([***]) days
following delivery of an invoice therefore to such place as the Joint Venture
Company may reasonably direct therein.

 

4.9           Payment to Subcontractors.  The Joint Venture Company shall be
responsible for and shall hold Micron harmless for any and all payments to its
vendors or subcontractors utilized in the performance of this Agreement.

 

4.10         Delivery, Title and Risk of Loss. The Joint Venture Company, in
order to ensure timely and complete shipment of Products to Micron, shall
arrange for and pay for all shipping charges, insurance, taxes, customs charges
and any fees and duties in connection with such shipment.  The Joint Venture
Company shall hold title to and risk of loss of Products under this Agreement,
including WIP held by subcontractors, until tender to the carrier, at which time
title and risk of loss and damage to Products shall transfer to Micron.

 

4.11         Packaging. All shipment packaging of the Products shall be in
conformance with the Specifications, the Micron’s reasonable instructions, and
general industry standards, and shall be resistant to damage that may occur
during transportation. Marking on the packages shall be made by Joint Venture
Company in accordance with Micron’s reasonable instructions.

 

4.12         Shipment.  All Products shall be prepared for shipment in a manner
that: (i) follow good commercial practice; (ii) is acceptable to common carriers
for shipment at the lowest rate; and (iii) is adequate to ensure safe arrival. 
The Joint Venture Company shall mark all containers with necessary lifting,
handling, and shipping information, Purchase Order number, date of shipment, and
the names of the Micron and applicable customer.  If no instructions are given,
the Joint Venture Company shall select the most price effective carrier, given
the time constraints known to the Joint Venture Company.   At Micron’s request,
the Joint Venture will provide drop-shipment of Products to Micron’s customers. 
Such shipment service may be provided by a subcontractor to the Joint Venture
Company provided that title remains with the Joint Venture Company and then
passes to Micron upon tender to the carrier.

 

4.13         Customs Clearance.  Upon Micron’s request, the Joint Venture
Company will promptly provide Micron with a statement of origin for all Products
and with applicable customs documentation for Products wholly or partially
manufactured outside of the country of import.

 


ARTICLE 5
VISITATIONS, AUDITS

 

5.1           Visits. The Joint Venture Company will support Micron’s reasonable
requests for visits to Facilities and meetings for the purpose of reviewing
performance of production of Products including requests for further information
and assistance in troubleshooting performance issues. Such requests shall

 

7

--------------------------------------------------------------------------------


 

be reasonably granted by the Joint Venture Company so long as such visits and
meetings do not unduly interfere with the Joint Venture Company’s operations and
business affairs.

 

5.2           Audit.  Micron representatives and key customer representatives,
upon Micron’s request, shall be allowed to visit the Joint Venture Company’s
Facilities during normal working hours upon reasonable advanced written notice
to the Joint Venture Company for the purposes of monitoring production processes
and compliance with any requirements set forth in this Agreement and the
Specifications.  Upon completion of the audit, the Joint Venture Company and
Micron will agree to an audit closure plan, to be documented in the audit report
issued by Micron.

 

5.3           Financial Audit.  Micron reserves the right to have the Joint
Venture Company’s books and records related to the Pricing hereunder inspected
and audited not more than [***] during any Fiscal Year to ensure compliance with
Schedule 4.8 of this Agreement in regards to Pricing.  Such audit will be
performed by an independent third party auditor acceptable to both Parties at
Micron’s expense.  Micron shall provide [***] ([***]) days advance written
notice to the Joint Venture Company of its desire to initiate an audit and the
audit shall be scheduled so that it does not adversely impact or interrupt the
Joint Venture Company’s business operations. If the audit reveals any material
discrepancies, the Joint Venture Company or Micron shall reimburse the other, as
applicable, for any material discrepancies within [***] ([***]) days after
completion of the audit.  The results of such audit shall be kept confidential
by the auditor and only the discrepancies shall be reported to the Parties, and
be limited to discrepancies identified by the audit.  Notwithstanding the
foregoing, any auditor reports shall not disclose any the Joint Venture Company
pricing or terms of purchase for any purchases of materials or equipment
hereunder to Micron, absent written agreement from the Members’ respective legal
counsel.  If any audit reveals a material discrepancy, Micron may increase the
frequency of such audits to [***] for the subsequent [***] ([***]) month period.

 

5.4           Subcontractor; Vendor Visits. The Joint Venture Company will use
commercially reasonable efforts to ensure that all contracts with vendors and
subcontractors will provide the Joint Venture Company and Micron with the right
to visit and audit rights similar to those set forth in this Article 5.

 


ARTICLE 6
WARRANTY; HAZARDOUS MATERIALS; DISCLAIMER

 

6.1           Product Warranty. The Joint Venture Company makes the following
warranties regarding Products furnished hereunder, which warranties shall
survive any delivery, inspection, acceptance, payment, or resale of the
Products:

 

(a)           Products conform to all agreed Specifications;

 

(b)           Products are free from defects in materials or workmanship; and

 

(c)           The Joint Venture Company has the necessary right, title, and
interest to provide Products to the Joint Venture Company and the Products will
be free of liens and encumbrances, not including any implied warranty of
non-infringement.

 

6.2           Warranty Claims.  [***].

 

8

--------------------------------------------------------------------------------


 

6.3           Inspections. Member may, upon reasonable advance written notice,
request samples of Products (including WIP) during production for purposes of
determining compliance with the requirements and Specification(s) hereunder,
provided that the provision of such samples shall not materially impact the
Joint Venture Company’s performance to the Operating Plan or its ability to meet
delivery requirements under any accepted Purchase Order.  Any samples provided
hereunder shall be: (i) limited in quantity to the amount reasonably necessary
for the purposes hereunder; (ii) included in the pricing; and (iii) included in
any performance requirements, if any.  The Joint Venture Company shall provide
reasonable assistance for the safety and convenience of Micron in obtaining the
samples in such manner as shall not unreasonably hinder or delay the Joint
Venture Company’s performance.

 

6.4           Hazardous Materials.

 

(a)           If Products provided hereunder include Hazardous Materials as
determined in accordance with applicable law, the Joint Venture Company
represents and warrants that the Joint Venture Company and the Joint Venture
Company’s employees, agents, and subcontractors actually working with such
materials in providing the Products hereunder to Micron shall be trained in
accordance with applicable law regarding the nature of and hazards associated
with the handling, transportation, and use of such Hazardous Materials, as
applicable to the Joint Venture Company.

 

(b)           To the extent required by applicable law, Joint Venture Company
shall provide Micron with Material Safety Data Sheets (MSDS) either prior to or
accompanying any delivery of Products to Micron.

 

6.5           Disclaimer.  [***].

 

9

--------------------------------------------------------------------------------


 


ARTICLE 7
CONFIDENTIALITY; OWNERSHIP

 

7.1           Protection and Use of Confidential Information. All information
provided, disclosed or obtained in the performance of any of the Parties’
activities under this Agreement shall be subject to all applicable provisions of
the Confidentiality Agreement. Furthermore, the terms and conditions of this
Agreement shall be considered “Confidential Information” under the
Confidentiality Agreement for which each Party is considered a “Receiving Party”
under such agreement. To the extent there is a conflict between this Agreement
and the Confidentiality Agreement, the terms of this Agreement shall control.

 

7.2           Masks.  Any masks produced pursuant to this Agreement will be
based on Product designs owned by Intel and shall be treated as Confidential
Information of Intel.

 

7.3           Intellectual Property Ownership. Ownership of any intellectual
property developed by the Joint Venture Company will be governed by the
Technology License Agreement or Product Designs Development Agreement.

 


ARTICLE 8
INDEMNIFICATION

 

8.1           Mutual General Indemnity.  [***].

 


8.2           INDEMNIFICATION PROCEDURES.

 

(a)           Promptly after the receipt by any Indemnified Party of a notice of
any Third Party Claim that an Indemnified Party seeks to be indemnified under
this Agreement, such Indemnified Party shall give written notice of such Third
Party Claim to the Indemnifying Party, stating in reasonable detail the nature
and basis of each allegation made in the Third Party Claim and the amount of
potential Indemnified Losses with respect to each allegation, to the extent
known, along with copies of the relevant documents received by the Indemnified
Party evidencing the Third Party Claim and the basis for indemnification
sought.  Failure of the Indemnified Party to give such notice shall not relieve
the Indemnifying Party from liability on account of this indemnification, except
if and only to the extent that the Indemnifying Party is actually prejudiced by
such failure or delay.  Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, promptly after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to the Third Party Claim.  The Indemnifying Party
shall have the right to assume the defense of the Indemnified Party with respect
to such Third Party Claim upon written notice to the Indemnified Party delivered
within [***] after receipt of the particular notice from the Indemnified Party. 
So long as the Indemnifying Party has assumed the defense of the Third Party
Claim in accordance herewith and notified the Indemnified Party in writing
thereof, (i) the Indemnified Party may retain separate co-counsel at its sole
cost and expense and participate in the defense of the Third Party Claim, it
being understood that the

 

10

--------------------------------------------------------------------------------


 

Indemnifying Party shall pay all reasonable costs and expenses of counsel for
the Indemnified Party after such time as the Indemnified Party has notified the
Indemnifying Party of such Third Party Claim and prior to such time as the
Indemnifying Party has notified the Indemnified Party that it has assumed the
defense of such Third Party Claim, (ii) the Indemnified Party shall not file any
papers or, other than in connection with a settlement of the Third Party Claim,
consent to the entry of any judgment without the prior written consent of the
Indemnifying Party (not to be unreasonably withheld, conditioned or delayed) and
(iii) the Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim (other than a
judgment or settlement that is solely for money damages and is accompanied by a
release of all indemnifiable claims against the Indemnified Party) without the
prior written consent of the Indemnified Party (not to be unreasonably withheld,
conditioned or delayed).  Whether or not the Indemnifying Party shall have
assumed the defense of the Indemnified Party for a Third Party Claim, such
Indemnifying Party shall not be obligated to indemnify and hold harmless the
Indemnified Party hereunder for any consent to the entry of judgment or
settlement entered into with respect to such Third Party Claim without the
Indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(b)           Equitable Remedies.  In the case of any Third Party Claim where
the Indemnifying Party reasonably believes that it would be appropriate to
settle such Third Party Claim using equitable remedies (i.e., remedies involving
the future activity and conduct of the Joint Venture Company), the Indemnifying
Party and the Indemnified Party shall work together in good faith to agree to a
settlement; provided, however, that no Party shall be under any obligation to
agree to any such settlement.

 

(c)           Treatment of Indemnification Payments; Insurance Recoveries.  Any
indemnity payment under this Agreement shall be decreased by any amounts
actually recovered by the Indemnified Party under third party insurance policies
with respect to such Indemnified Losses (net of any premiums paid by such
Indemnified Party under the relevant insurance policy), each Party agreeing (i)
to use all reasonable efforts to recover all available insurance proceeds and
(ii) to the extent that any indemnity payment under this Agreement has been paid
by the Indemnifying Party to the Indemnified Party prior to the recovery by the
Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party.

 


(D)           CERTAIN ADDITIONAL PROCEDURES.  THE INDEMNIFIED PARTY SHALL
COOPERATE AND ASSIST THE INDEMNIFYING PARTY IN DETERMINING THE VALIDITY OF ANY
THIRD PARTY CLAIM FOR INDEMNITY BY THE INDEMNIFIED PARTY AND IN OTHERWISE
RESOLVING SUCH MATTERS.  THE INDEMNIFIED PARTY SHALL COOPERATE IN THE DEFENSE BY
THE INDEMNIFYING PARTY OF EACH THIRD PARTY CLAIM (AND THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY AGREE WITH RESPECT TO ALL SUCH THIRD PARTY CLAIM THAT A
COMMON INTEREST PRIVILEGE AGREEMENT EXISTS BETWEEN THEM), INCLUDING, (I)
PERMITTING THE INDEMNIFYING PARTY TO DISCUSS THE THIRD PARTY CLAIM WITH SUCH
OFFICERS, EMPLOYEES, CONSULTANTS AND REPRESENTATIVES OF THE INDEMNIFIED PARTY AS
THE INDEMNIFYING PARTY REASONABLY REQUESTS, (II)  PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF DOCUMENTS AND SAMPLES OF PRODUCTS AS THE INDEMNIFYING PARTY
REASONABLY REQUESTS IN CONNECTION WITH DEFENDING SUCH THIRD PARTY CLAIM, (III) 
PRESERVING ALL PROPERTIES, BOOKS, RECORDS, PAPERS, DOCUMENTS, PLANS, DRAWINGS,
ELECTRONIC MAIL AND DATABASES OF THE JOINT VENTURE COMPANY AND RELATING TO
MATTERS PERTINENT TO THE CONDUCT OF THE JOINT VENTURE COMPANY UNDER THE
INDEMNIFIED PARTY’S CUSTODY OR CONTROL IN ACCORDANCE WITH SUCH PARTY’S CORPORATE
DOCUMENTS RETENTION POLICIES, OR LONGER TO THE EXTENT REASONABLY REQUESTED BY
THE INDEMNIFYING PARTY, (IV) NOTIFYING THE INDEMNIFYING PARTY PROMPTLY OF
RECEIPT BY THE INDEMNIFIED PARTY OF ANY SUBPOENA OR OTHER THIRD PARTY REQUEST
FOR DOCUMENTS OR INTERVIEWS AND TESTIMONY, (V) PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF ANY DOCUMENTS PRODUCED BY THE INDEMNIFIED PARTY IN RESPONSE TO
OR COMPLIANCE WITH ANY SUBPOENA OR OTHER THIRD PARTY REQUEST FOR DOCUMENTS; AND
(VI) EXCEPT TO THE EXTENT INCONSISTENT WITH THE INDEMNIFIED PARTY’S OBLIGATIONS
UNDER APPLICABLE LAW AND EXCEPT TO THE

 

11

--------------------------------------------------------------------------------


 


EXTENT THAT TO DO SO WOULD SUBJECT THE INDEMNIFIED PARTY OR ITS EMPLOYEES,
AGENTS OR REPRESENTATIVES TO CRIMINAL OR CIVIL SANCTIONS, UNLESS ORDERED BY A
COURT TO DO OTHERWISE,  NOT PRODUCING DOCUMENTS TO A THIRD PARTY UNTIL THE
INDEMNIFYING PARTY HAS BEEN PROVIDED A REASONABLE OPPORTUNITY TO REVIEW, COPY
AND ASSERT PRIVILEGES COVERING SUCH DOCUMENTS.

 

ARTICLE 9
LIMITATION OF LIABILITY

 

9.1           Damages Limitation.  [***].

 

9.2           THE PARTIES AGREE THAT TO THE EXTENT A CLAIM ARISES UNDER THIS
AGREEMENT, THE CLAIM SHALL BE BROUGHT UNDER THIS AGREEMENT.

 

9.3           Damages Cap.  [***].

 

9.4           Exclusions and Mitigation. Section 9.1 and 9.3 will not apply to
either Party’s breach of ARTICLE 7.  Section 9.3 will not apply to Micron’s
failure to meet either an Underloading charge under Section 4.1 or a payment
obligation which is due and payable under this Agreement.  Each Party shall have
a duty to use commercially reasonable efforts to mitigate damages for which the
other Party is responsible.

 

9.5           Losses.  Except as provided under Section 8.1, the Joint Venture
Company and Micron each shall be responsible for Losses to their respective
tangible personal or real property (whether owned or leased), and each Party
agrees to look only to their own insurance arrangements with respect to such
damages.  The Joint Venture Company and Micron waive all rights to recover
against each other, including each Party’s insurers’ subrogation rights, if any,
for any loss or damage to their respective tangible personal property or real
property (whether owned or leased) from any cause covered by insurance
maintained by each of them, including their respective deductibles or
self-insured retentions.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event of a loss hereunder involving a
property, transit or crime event or occurrence that: (i) is insured under
Micron’s insurance policies; (ii) a single insurance deductible applies; and
(iii) the loss event or occurrence affects the insured ownership or insured
legal interests of both Parties, then the Parties shall share the cost of the
deductible in proportion to each Party’s insured ownership or legal interests in
relative proportion to the total insured ownership or legal interests of the
Parties.

 


ARTICLE 10
TERM AND TERMINATION;
SUPPLY OBLIGATIONS FOLLOWING LIQUIDATING EVENT

 

10.1         Term. The term of this Agreement commences on the Effective Date
and continues in effect until the first to occur of (a) the [***] or (b) a [***]
 (such period of time, the “Term”).

 

10.2         Termination. This Agreement may not be terminated for any reason,
including breach by a Party, before termination pursuant to Section 10.1.

 

10.3         Masks.  On the Liquidation Date, the Joint Venture Company shall
immediately transfer possession of production masks possessed by it at each
Facility to the Micron that then owns that Facility as of the Liquidation Date.

 

10.4         Survival. Termination of this Agreement shall not affect any of the
Parties’ respective rights accrued or obligations owed before termination,
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of termination. In addition, the following
shall survive termination of this Agreement for any reason: Sections 2.12, 6.2,
6.5, and Articles 4, 7, 8, 9, 10 and 11.

 

10.5         Supply Obligations Following Liquidating Event.  Upon the
occurrence of a Liquidating Event any supply obligations of the Parties will be
as set forth in Article 13 of the LLC Operating Agreement.

 


ARTICLE 11
MISCELLANEOUS

 

11.1         Force Majeure Events. The Parties shall be excused from any failure
to perform any obligation hereunder to the extent such failure is caused by a
Force Majeure Event.  A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to the other Party specifying the obligation to be
excused and describing the events or conditions constituting the Force Majeure
Event.  As used herein, “Force Majeure Event” means the occurrence of an event
or circumstance beyond the reasonable control of the party failing to perform,
including, without limitation, (a) explosions, fires, flood, earthquakes,
catastrophic weather conditions, or other elements of nature or acts of God; (b)
acts of war (declared or undeclared), acts of terrorism, insurrection, riots,
civil disorders, rebellion or sabotage; (c) acts of federal, state, local or
foreign governmental authorities or courts; (d) labor disputes, lockouts,
strikes or other industrial action, whether direct or indirect and whether
lawful or

 

13

--------------------------------------------------------------------------------


 

unlawful; (e) failures or fluctuations in electrical power or telecommunications
service or equipment; and (f) delays caused by the other Party’s nonperformance
hereunder.

 

11.2         Specific Performance.  The Parties agree that irreparable damage
will result if this Agreement is not performed in accordance with its terms, and
the Parties agree that any damages available at law for a breach of this
Agreement would not be an adequate remedy.  Therefore, the provisions hereof and
the obligations of the Parties hereunder shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific
performance, and appropriate preliminary or permanent injunctive relief may be
applied for and granted in connection therewith.  Such remedies and all other
remedies provided for in this Agreement shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies that a Party may have
under this Agreement.

 

11.3         Assignment. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of each Party hereto. Neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party in whole or in part to any other Person, other than a
Wholly-Owned Subsidiary of such Party, without the prior written consent of the
non-assigning Party.  Any purported assignment in violation of the provisions of
this Section shall be null and void and have no effect.

 

11.4         Compliance with Laws and Regulations. Each of the Parties shall
comply with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of a Party’s rights hereunder.

 

11.5         Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, (c) the expiration of five (5)
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid, or (d) delivery in Person, addressed at the
following addresses (or at such other address for a party as shall be specified
by like notice):

 

In the case of the IM Flash Technologies, LLC:

1550 East 3400 North

Lehi, Utah 84043

Attention:  David A. Baglee; Rodney Morgan

Facsimile Number:  (801) 767-5370

 

With a mandatory copy to:

Intel Corporation

2200 Mission College Blvd.

Mail-Stop SC4-203

Santa Clara, California 95054

Attention:  General Counsel

Facsimile Number:  (408) 653-8050

 

In the case of Micron:

Micron Technology, Inc.
8000 S. Federal Way
Boise, Idaho 83707-0006
Attention:  General Counsel
Facsimile Number:  (208)368-4540

 

14

--------------------------------------------------------------------------------


 

Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.

 

11.6         Waiver. The failure at any time of a Party to require performance
by the other Party of any responsibility or obligation required by this
Agreement shall in no way affect a Party’s right to require such performance at
any time thereafter, nor shall the waiver by a Party of a breach of any
provision of this Agreement by the other Party constitute a waiver of any other
breach of the same or any other provision nor constitute a waiver of the
responsibility or obligation itself.

 

11.7         Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.

 

11.8         Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.

 

11.9         Amendment. This Agreement may not be modified or amended except by
a written instrument executed by or on behalf of each of the Parties to this
Agreement.

 

11.10       Entire Agreement. This Agreement and the applicable provisions of
the Confidentiality Agreement, which are incorporated herein and made a part
hereof, together with the Exhibits and Schedules hereto and the agreements and
instruments expressly provided for herein, constitute the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral and written, between the Parties
hereto with respect to the subject matter hereof.

 

11.11       Choice of Law. [***].

 

11.12       Jurisdiction; Venue. [***].

 

11.13       Headings. The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.

 

15

--------------------------------------------------------------------------------


 

11.14       Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

11.15       Insurance.  Without limiting or qualifying the Joint Venture
Company’s liabilities, obligations, or indemnities otherwise assumed by the
Joint Venture Company pursuant to this Agreement, the Joint Venture Company
shall maintain, at no charge to Micron, with companies acceptable to Micron:

 

(a)           Commercial General Liability with limits of liability not less
than $[***] per occurrence and including liability coverage for bodily injury or
property damage (1) assumed in a contract or agreement pertaining to The Joint
Venture Company’s business and (2) arising out of The Joint Venture Company’s
products, Services, or work.  The Joint Venture Company’s insurance shall be
primary with respect to liabilities assumed by The Joint Venture Company in this
Agreement to the extent such liabilities are the subject of The Joint Venture
Company’s insurance, and any applicable insurance maintained by Micron shall be
excess and non-contributing.  The above coverage shall name Micron as additional
insured as respects The Joint Venture Company’s work or services provided to or
on behalf of Micron.

 

(b)           Automobile Liability Insurance with limits of liability not less
than $[***] per accident for bodily injury or property damage.

 

(c)           Statutory Workers’ Compensation coverage, including a Broad Form
All States Endorsement in the amount required by law, and Employers’ Liability
Insurance in the amount of $[***] per occurrence.  Such insurance shall include
mutual insurer’s waiver of subrogation.

 

[Signature page follows]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

 

MICRON TECHNOLOGY, INC.

IM FLASH TECHNOLOGIES, LLC

 

 

 

 

By:

/s/ STEVEN R. APPLETON

 

By:

/s/ DAVID A. BAGLEE

 

Name:

Steven R. Appleton

Name:

David A. Baglee

Title:

Chief Executive Officer and President

Title:

Authorized Officer

 

 

 

 

 

 

By:

/s/ RODNEY MORGAN

 

 

 

Name:

Rodney Morgan

 

 

Title:

Authorized Officer

 

THIS IS THE SIGNATURE PAGE FOR THE SUPPLY AGREEMENT ENTERED INTO BY AND BETWEEN
MICRON TECHNOLOGY, INC. AND IM FLASH TECHNOLOGIES, LLC

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFINITIONS

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

 

“Approved Business Plan” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Assembly Outs” shall mean a Product for which the Assembly Services have been
completed and meets all of the Assembly Specification applicable at such time
and is not Secondary Silicon or Rejects.

 

“Boise Supply Agreement” means that certain Boise Supply Agreement by and
between Micron and the Joint Venture Company dated as of the Effective Date.

 

“Business Continuity Plan” shall have the meaning set forth in Section 2.8
hereof.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.

 

“Capacity” means the rate of output (defined in terms of units per time period),
at a particular point in time, at which a particular Facility or set of
Facilities of the Joint Venture Company (or of a third party on the Joint
Venture Company’s behalf) is capable of producing such units.

 

“Confidential Information” shall have the meaning set forth in Section 7.1
hereof.

 

“Confidentiality Agreement” means that Mutual Confidentiality Agreement by and
among the Joint Venture Company, Intel and Micron dated as of the Effective
Date.

 

“Custom Products” shall have the meaning set forth in the Product Designs
Committee Agreement.

 

“Cycle Time” means the time required to process a unit through a portion of the
manufacturing process (e.g., fab, assembly, or final test) or through the
manufacturing process as a whole.

 

“Demand Forecast” shall have the meaning set forth in Section 3.1(a) hereof.

 

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“Excursion” means an occurrence, either during production or after customer
delivery that is outside normal historical behavior as established by both
Parties in writing in the applicable Specifications which may impact
performance, Quality and Reliability, or customer delivery commitments for
Probed Wafers, NAND Flash Memory Product or Known Good Die.

 

18

--------------------------------------------------------------------------------


 

“Facilities” shall mean all of the Joint Venture Company’s facilities at which
it may perform manufacturing, assembly or test services, including
subcontractors.

 

“Fiscal Quarter” means any of the four financial accounting quarters within the
Joint Venture Company’s Fiscal Year.

 

“Fiscal Month” means any of the twelve financial accounting months within the
Joint Venture Company’s Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Joint Venture Company for financial
accounting purposes.

 

“Flash Memory Integrated Circuit” shall have the meaning set forth in the LLC
Operating Agreement.

 

“Force Majeure Event” shall have the meaning set forth in Section 11.1.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.

 

“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.

 

“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Micron, the Joint Venture Company,
and their respective Affiliates, officers, directors, employees, agents, assigns
and successors.

 

“Indemnified Losses” shall mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys’ fees and consultants’ fees, and all damages,
fines, penalties and judgments awarded or entered against an Indemnified Party,
but specifically excluding any special, consequential or other types of indirect
damages.

 

“Indemnifying Party” shall mean the Party owing a duty of indemnification to
another Party with respect to a particular Third Party Claim.

 

“Intel” means Intel Corporation, a Delaware Corporation.

 

“Initial Business Plan” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Joint Development Program Agreement” means that certain Joint Development by
and between Intel and Micron dated as of the Effective Date.

 

“Joint Venture Company” shall have the meaning set forth in the preamble to this
Agreement.

 

“Joint Venture Documents” shall have the meaning set forth in the Master
Agreement.

 

“Known Good Die” means a raw wafer that has been processed to the point of
containing functional and/or operational NAND Flash Memory Integrated Circuits
that has undergone Probe Testing (a.k.a. “Sort” procedure), meeting predefined
performance and quality criteria and singulated to

 

19

--------------------------------------------------------------------------------


 

individual semiconductor die.  Die will have been fully tested but will not been
assembled into final packaging or undergone final product testing.

 

“LLC Operating Agreement” means that Limited Liability Company Operating
Agreement of the Joint Venture Company, LLC between, Intel and Micron.

 

“Liquidation Date” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Liquidation Event” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Losses” shall mean, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).

 

“Manufacturing Committee” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Master Agreement” means that certain Master Agreement by and between Intel and
Micron as defined in the LLC Operating Agreement.

 

“Members” means Micron and Intel.

 

“Micron” shall have the meaning set forth in the preamble to this Agreement.

 

“Minority Closing” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Modified GAAP” shall have the meaning set forth in the LLC Operating Agreement.

 

“MTV Lease Agreement” means that certain MTV Lease Agreement by and between the
Joint Venture Company and Micron dated as of the Effective Date.

 

“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit,
in the memory cells included in the Flash Memory Integrated Circuit are arranged
in groups of serially connected memory cells (each such group of serially
connected memory cells called a “string”) in which the drain of each memory cell
of a string (other than the first memory cell in the string) is connected in
series to the source of another memory cell in such string, the gate of each
memory cell in such string is directly accessible, and the drain of the
uppermost bit of such string is coupled to the bitline of the memory array.

 

“NAND Flash Memory Product” shall have the meaning set forth in the LLC
Operating Agreement.

 

“NAND Flash Memory Wafer” means a raw wafer that has been processed to the point
of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor die.

 

“Operating Plan” means the Manufacturing Plan, Assembly Plan and Testing Plan
developed pursuant to the Definitions in the LLC Operating Agreement.

 

“Optional Purchase Agreement” means that certain Optional Purchase Agreement
dated as of the Effective Date.

 

“Party” and “Parties” shall have the meaning set forth in the Recitals to this
Agreement.

 

20

--------------------------------------------------------------------------------


 

“Performance Criteria” means [***].

 

“Person” shall have the meaning set forth in the LLC Operating Agreement.

 

“Planning Forecast” shall have the meaning set forth in Section 3.1(b) hereof.

 

“Price” or “Pricing” means the calculation set forth on Schedule 4.8 hereof.

 

“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, for the manufacturer.

 

“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die meet the applicable criteria for such
die set forth in the Specifications.

 

“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing, but before singulation
of said die into individual semiconductor dice.

 

“Product Designs Committee Agreement” means that certain Product Designs
Committee Agreement by and between Micron and the Joint Venture Company dated as
of the Effective Date.

 

“Product Designs Development Agreement” means that certain Product Designs
Development Agreement by and between Micron and the Joint Venture Company dated
as of the Effective Date.

 

“Products” means a Probed Wafer, Known Good Die, or NAND Flash Memory Product,
or such other products that are manufactured by the Joint Venture Company under
Section 2.2 hereof.

 

“Proposed Loading Plan” shall have the meaning set forth in Section 3.1 hereof.

 

“Purchase Order” shall have the meaning set forth in Section 4.3 hereof.

 

“Quality and Reliability” or “Q&R” means building and sustaining relationships
which assess, anticipate, and fulfill the quality and reliability standards as
set forth in the Specification or Operating Plan for Products.

 

“Ramp Plan” means the document which defines the process and key milestone
schedule to build and ramp a silicon fabrication facility.

 

“Receiving Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Recoverable Taxes” shall have the meaning set forth in Section 4.7 hereof.

 

“Secondary Silicon” shall mean: (i) a Prime Wafer that has been processed to the
point of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing would otherwise
constitute a Probed Wafer but for failure to achieve

 

21

--------------------------------------------------------------------------------


 

qualification; or (ii) singulated and/or packaged die that would otherwise
constitute Assembly Outs or Test Outs but for failure to achieve qualification;
and otherwise conform to the applicable Secondary Silicon Specification.

 

“Semiconductor Manufacturing Technology” shall have the meaning set forth in the
Process Joint Development Program Agreement.

 

“Sharing Interest” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Specifications” means those specifications used to describe, characterize, and
define the quality and performance of NAND Flash Memory Products and Known Good
Die, including any interim performance specifications at Probe Testing or other
testing, as such specifications may be determined from time to time by the Joint
Venture Company.

 

“Subsidiary” shall have the meaning set forth in the LLC Operating Agreement.

 

“Technology License Agreement” means that certain Technology License Agreement
by and between Intel, Micron and the Joint Venture Company dated as of the
Effective Date.

 

“Term” shall have the meaning set forth in Section 11.1 hereof.

 

“Test Outs” shall mean a Product Candidate for which Testing Services have been
completed and meets all of the Testing Specification applicable at such time and
is not Secondary Silicon or Rejects.

 

“Third Party Claim” shall mean any claim, demand, action, suit or proceeding,
and any actual or threatened lawsuit, complaint, cross-complaint or
counter-complaint, arbitration or other legal or arbitral proceeding of any
nature, brought in any court, tribunal or judicial forum anywhere in the world,
regardless of the manner in which such proceeding is captioned or styled, by any
Person other than Micron, the Joint Venture Company and Affiliates of the
foregoing, against an Indemnified Party, in each case alleging entitlement to
any Indemnified Losses pursuant to any indemnification obligation under this
Agreement.

 

“Under-loading” shall have the meaning set forth in Section 4.1.

 

“Wafer Start” shall mean the initiation of Manufacturing Services with respect
to a Prime Wafer.

 

“Warranty Claim Period” shall have the meaning set forth in Section 6.2 hereof.

 

“Wholly-Owned Subsidiary” shall have the meaning set forth in the LLC Operating
Agreement.

 

“WIP” means work in process.  This includes all wafers and Product in wafer
fabrication, sort, assembly, and/or final test, including prime and secondary
wafers, and all completed Product units not yet delivered to Micron.

 

“Yield” means anticipated output of Product from WIP at a particular point in
time, including line yield, die yield, assembly yield and final testing yield.

 

22

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 4.8

 

Price

 

23

--------------------------------------------------------------------------------